Citation Nr: 1824626	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for a right wrist ganglion cyst.  

2.  Entitlement to service connection for sarcoidosis, to include as due to asbestos exposure.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a bilateral ankle disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Cleveland, Ohio, respectively.  Jurisdiction over this appeal is with the RO in Newark, New Jersey.  

In March 2018, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for sarcoidosis, which he specifically asserts is related to exposure to asbestos during service.  The Veteran's service treatment records reflect "possible" asbestos exposure.  However, after a review of the Veteran's claims file, it does not appear that the necessary development to determine whether the Veteran was exposed to asbestos has been undertaken, and therefore, it must be accomplished on remand.  See M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.6 (February 8, 2016).  

Next, the medical evidence indicates that the Veteran's sarcoidosis, sleep apnea, and bilateral ankle disorder may be related to service.  Specifically, the record contains a March 2018 opinion from the Veteran's private medical provide which states that "it is my impression that he had Sarcoidosis while he was in the military."  Further, the Veteran also asserts that his sleep apnea is related to his sarcoidosis.  With respect to a bilateral ankle disorder, the Veteran's in-service treatment records reflect an ankle injury during service.  Moreover, the post-service evidence notes a current bilateral ankle disorder, to include rheumatoid arthritis.  As such, a VA examination is warranted for the Veteran's sarcoidosis and bilateral ankle disorder based upon the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the evidence indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA), in part, for some of the asserted disorders on appeal.  However, there is no indication in the record that the RO ever sought to obtain these records.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Therefore, these records must be acquired.  38 U.S.C. § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in Lyons, New Jersey, as well as from any VA facility from which the Veteran has received treatment since December 2017.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The AOJ shall determine whether the Veteran was exposed to asbestos during service.  See M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.6 (February 8, 2016).  

3.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his sarcoidosis, sleep apnea, and bilateral ankle disorder.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sarcoidosis, sleep apnea, and bilateral ankle disorder are etiologically related to the Veteran's period of service.

With respect to sarcoidosis, if and only if asbestos exposure is conceded, please also opine as to whether it is at least as likely as not that any such diagnosed disorder is a result of such exposure.  

Additionally, if sarcoidosis is determined to be related to service, also provide an opinion whether it is at least as likely as not that the Veteran's bilateral ankle disorder and sleep apnea are related to his sarcoidosis.  The examiner should specifically review and address any and all medical literature identified by the Veteran, including the literature related to asbestos exposure and sarcoidosis in his August 2017 correspondence.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the claims on appeal.  If the claims are not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




